DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/07/2021 has been entered. Claims 1-15 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, line 9, “an excitation pulse (90o)” has been changed to 
--a 90 degrees excitation pulse--
In Claim 1, line 9-10, “a refocusing pulse ( 180o)” has been changed to 
--a 180 degrees refocusing pulse--.
In Claim 11, line 13, “an excitation pulse (90o)” has been changed to 
--a 90 degrees excitation pulse--
o)” has been changed to 
--a 180 degrees refocusing pulse--.


Allowable Subject Matter
Claims  1-15 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 11 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a method of performing echo-planar imaging as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a method of performing echo-planar imaging, comprising: generating a quadruple echo gradient and spin echo echo-planar imaging pulse sequence, comprising a total of four echo trains, for a magnetic resonance imaging (MRI) system configured for generating MRI images of a patient in response to receiving and processing RF signals, wherein an MRI image generated by the MRI system using the quadruple echo gradient and spin echo echo-planar imaging pulse sequence has an in-plane resolution with reduced voxel size based on the four echo trains; wherein said quadruple echo gradient and spin echo echo-planar imaging pulse sequence is generated as two echo trains between a 90 degrees excitation pulse and a 180 degrees refocusing pulse to achieve two gradient echo images as T2*-weighted images and two echo trains after the 180o pulse; wherein the two echo trains after the 180o pulse of said quadruple echo gradient and spin echo echo-planar imaging pulse sequence are generated with one echo train directly after the 180o pulse, leading to asymmetric spin echo images as T2' -weighted images, and a last echo 
Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a method of performing echo-planar imaging, comprising: generating a quadruple echo gradient and spin echo echo-planar imaging pulse sequence, comprising a total of four echo trains, for a magnetic resonance imaging (MRI) system configured for generating MRI images of a patient in response to receiving and processing RF signals; wherein signals received from each scan performed with said quadruple echo gradient and spin echo echo-planar imaging pulse sequence results in generation of four images, each having different contrasts, and an in-plane resolution with a reduced voxel size based on the four echo trains; wherein said quadruple echo gradient and spin echo echo-planar imaging pulse sequence is generated as two echo trains between a 90 degrees excitation pulse and a 180 degrees refocusing pulse to achieve two gradient echo images as T2*- weighted images and two echo trains after the 180o pulse; wherein the two echo trains after the 180o pulse of said quadruple echo gradient and spin echo echo-planar imaging pulse sequence are generated with one echo train directly after the 180o pulse, leading to asymmetric spin echo images as T2' -weighted images, and a last echo train of the four echo trains that generates spin echo images as T2- weighted images, as recited in claim 11.
Claims 2-10 and 12-15 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793